Citation Nr: 0946897	
Decision Date: 12/10/09    Archive Date: 12/18/09

DOCKET NO.  07-31 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for a cervical spine 
disability, status-post anterior discectomy, decompression, 
and fusion.  


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. McGuire, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1985 to November 
1989.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.  

The Veteran testified at a hearing before the undersigned 
Veterans Law Judge (VLJ) in September 2009.  A transcript is 
of record and has been reviewed.  During the hearing, the 
undersigned VLJ granted a request to hold the record open for 
60 days for the submission of additional evidence.  On 
November 2, 2009, the undersigned granted a request to hold 
the record open until December 20, 2009.  Since the Board has 
determined that there is enough evidence of record to grant 
service connection for the issue on appeal, any further delay 
of a grant would be a disservice to the Veteran.  

In September 2009, the Veteran filed claims of entitlement to 
service connection for headaches and entitlement to a rating 
in excess of 10 percent for service-connected low back 
strain.  The Board refers these issues to the RO for 
adjudication.  


FINDINGS OF FACT

1.  The Veteran's lay statements concerning his in-service 
back injuries are credible.  

2.  The competent medical evidence of record relates the 
Veteran's current cervical spine condition to the in-service 
injuries.  





CONCLUSION OF LAW

The criteria for service connection for a cervical spine 
disability, status-post anterior discectomy, decompression, 
and fusion, have been met.  38 U.S.C.A. §§ 1131, 5107 (West 
2002); 38 C.F.R. § 3.303 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA with respect to its duty to notify and 
assist a claimant in developing a claim.  38 U.S.C.A. §§ 
5103, 5103A; 38 C.F.R. § 3.159.  In this case, the Board is 
granting in full the benefit sought on appeal.  Accordingly, 
assuming, without deciding, that any error was committed with 
respect to either the duty to notify or the duty to assist, 
such error was harmless and will not be further discussed.  

Legal Criteria

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated during active 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  
That an injury or disease occurred in service is not enough; 
there must be chronic disability resulting from that injury 
or disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any injury or disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease or injury was incurred 
in service.  38 C.F.R. § 3.303(d).

"Generally, to prove service connection, a claimant must 
submit (1) evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) evidence of a nexus between the current disability 
and the in-service disease or injury."  Pond v. West, 12 
Vet. App. 341, 346 (1999).  Where the determinative issue 
involves a medical diagnosis, competent medical evidence is 
required.  The burden typically cannot be met by lay 
testimony because laypersons are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

When an approximate balance of positive and negative evidence 
regarding the merits of a claim exists, the benefit of the 
doubt in resolving each issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107(b).  

Analysis

The Veteran is claiming entitlement to service connection for 
a cervical spine condition as a result of several in-service 
injuries.  The Veteran is service-connected for a low back 
disability.  He claims that he injured his neck in the 
service-related accidents which also injured his low back.  
However, his neck injuries were less severe, so he did not 
pursue in-service treatment for them.  The Veteran believed 
that his original November 1989 claim for "back injuries" 
encompassed his cervical spine condition.  He realized that 
he was service connected for the low back only during an 
April 2005 QTC Medical Services (QTC) examination.  In his 
February 2007 notice of disagreement, the Veteran stated that 
he was advised incorrectly when filling out his November 1989 
claim.  

In the February 2007 notice of disagreement, the Veteran 
stated that he sustained three back injuries while serving at 
Vandenberg Air Force Base between 1984 and 1986 and two while 
serving in Berlin, Germany between 1987 and 1989.  The first 
accident at Vandenberg Air Force base occurred when he was 
helping to lift a military truck out of a ditch; he went on 
sick call the day after this incident.  Next, he sought 
emergency room treatment after a chair he was sitting on 
broke, causing him to land on his neck.  Third, the Veteran 
stated that he was involved in a motor vehicle accident and 
went on sick call one or two days after the accident.  While 
serving in Berlin, the Veteran recalled being involved in a 
rappelling accident.  He also suffered neck injuries after a 
fall during a command football game; this required physical 
therapy.  The Veteran reiterated his accident history during 
the September 2009 Board hearing.    

Available service treatment records contain evidence of 
treatment for low back pain and strain on many occasions.  In 
October 1985, the Veteran complained of low back pain after 
falling backwards onto stairs.  In March 1986, he was 
admitted to the hospital for four days for acute back strain.  
While the complete records pertaining to this admission are 
not of record, another March 1986 treatment note indicates 
that the Veteran sustained a back injury several months prior 
when lifting a truck.  He reinjured his back when getting up 
from a chair in March 1986.  Treatment notes dating from 
August 1988 show the Veteran sustained shoulder injuries 
while playing football.  A service treatment note dated in 
January 1989 shows that the Veteran reported suffering a 
strained neck one week prior.

In a February 2007 submission, the Veteran stated that the 
service treatment records associated with his claims file are 
incomplete.  He referred to records from his March 1986 
hospital admission; he stated that missing records would show 
he complained of both neck and back strain sustained when a 
chair gave way.  He also stated that he received treatment in 
April 1986 for a whiplash injury.  During the Board hearing, 
the Veteran stated that he attempted to obtain treatment 
records from the base in Berlin, Germany, but the original 
records could not be located.     

In considering the evidence relating to the in-service 
injuries, the Board retains discretion to make credibility 
determinations and otherwise weigh the evidence submitted.  
Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007) 
(citing Buchanan v. Nicholson, 451 F.3d 1331, 1336-1337 (Fed. 
Cir. 2006)).  Despite the apparent absence of some records 
which would confirm the Veteran's reported accident history, 
the available treatment records are consistent with his 
statements.  The Board finds the Veteran's statements 
regarding the neck injuries sustained in service to be 
credible and probative.  

Having found the Veteran's testimony concerning the 
occurrence of the in-service injuries to be credible, the 
Board now considers whether the evidence demonstrates the 
presence of a current disability, and if so, whether that 
disability is related to the in-service injuries.  Private 
treatment records show that the Veteran underwent an anterior 
cervical discectomy and fusion in April 2004 after seeking 
treatment for severe neck pain with radiculopathy to the 
upper extremities.  An August 2004 VA medical center (VAMC) 
treatment note indicates the Veteran suffers from chronic 
neck pain.  The April 2005 QTC examiner stated that the 
Veteran's neck was his chief complaint, although that 
examination was for the Veteran's service-connected low back 
strain; the current claim for service connection had not been 
filed at that time.  The Veteran has not received a VA 
examination of his cervical spine condition.   

The record contains an opinion (received at BVA on November 
13, 2009) from Dr. R. C., a private orthopedic surgeon.  Dr. 
C. reviewed the Veteran's service treatment records.  He 
considered the Veteran's history of wrestling, power lifting, 
playing football, and training in the Army and noted the 
injuries sustained when lifting a truck and playing football.  
The physician believed that all these factors contributed to 
the Veteran's neck problem.  Dr. C. opined that, based on the 
traumatic events and injuries in service, neck problems would 
almost certainly be a result.  Since Dr. R.C based his 
opinion on a review of the Veteran's service treatment 
records, the Board finds this opinion to be sufficient 
evidence of a link between the Veteran's current neck 
disability and his active duty service.  Resolving all 
reasonable doubt in the Veteran's favor under 38 U.S.C.A. § 
5107(b), the Board finds that service connection for a 
cervical spine disability is warranted.  


ORDER

Entitlement to service connection for a cervical spine 
disability, status-post anterior discectomy, decompression, 
and fusion, is granted. 



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


